RESCRIPT
TANNER, P. J.
This is an action brought by a minor for damages resulting from personal injuries.
Defendant pleaded a release. Plaintiff replied that she was a minor when said release was given. The defendant rejoins that in giving said release, plaintiff falsely represented that she was of full age. The case is heard upon demurrer to defendant’s rejoiner.
False representations of full age by a minor do not at law give validity to their contracts. In some cases in equity such false representation is held to constitute an estoppel, but the action is not in equity nor is any equitable plea claimed as such.
Demurrer is therefore sustained.